OFFICE OF l-HE ATTORNEY GENERAL OF TEXAS
                 AUSTIN
HoEorcbie Geoiyp Y. Sheppard, Page 2


           Articla 7146 of'the Revised Givil Statutes provides
a3 PollOw3:
          "Real property for the purgose of taxatlcar,
     shall be construed to irraludethe land itself,
     whether laid out In town lots or othemise, and
     all buildings,struoturete and lmprov~ta,    or
     other fixtures of whatsoever kind thereon,and
     aILlthe ri@ts and privilegesbelonging or In
     any wise apperttdd.ngthereto, and all mines,
     minerala, quam?Iea and fosalls in and under the
     sm."
          Unquestionablythe mineral interest in land is a
proper subject of tourtfm. The queaticaInyouroase,hov-
ever, CQLLCB~Svhether or not the laineralinterest in the
describedp??ogertg  under the desoribed. oirctnnatanaasvaa a
proper subject of Mw3ticn.1 separate e&d apart from the taxes
assessed agaInat the laxidItself. Under the facts each one
of the alx heirs aaslgaedthe BI.&I~XW~ interest In his p&Wee1
of the property to a coma& pool am% eauh 01leof the heirs
retaiaed an und.lvid~6 one4sixth Interest In sa%d pool. We
thhk   eacrhof the helm has severed the mInera interestin
his land from the surfaoe titerest in the 1-d. ICadthere
been no maoh sevemnae each of the heirs would have been en-
titled to the smfaae mts      ia hi6 own Lsnd togetherwith
all the mlaeral interest In h%a mm laud. Eowever, under the
faots submitted,each of the heirs ha8 severed the mineral
%nterest In his lead and aawed     it to a pool 3x1vhiah he
.hastakrx~anuadlvtded aae-ei&h 3nteresti
                         rule 0r l8wwaa E&iUmmedbythe
           The applicrcrble
court 0r civil   AppepleOf Tezuein the case Or state VS.
DsMasn, 134 9. W. 787, applloatlcnrcwwrit of error denied
by the supreme court. 2h0 thbtmi8t6t0d OSraiim8:
          "UC think it is clear uuder the authorltles
     that ores and raInera aentained in land are
     property, and that the same, by proper aonvey-
     arum, can be severed from the land bg the'aer
     thereof,and when so severed the same become the
     subject of taxatlm, separate and apart from the
Bonorable Qeorge Ez.Sheppard, Page 3


     land itself. Ot.xepartgmsgownthe surf&e es-
     tate and another the nalncarals
                                   QT mineral righta
     la aald load3 aad, whfut80 auned separately,
     eaahare arubjeattobe taxed rol.theirre5pero-
     tive propertleaIn the land."
          The Supres8¶Court of Texas ia the ease of The
TexfkaCaoapaDgvs. Dagherty, 176 3. If.717, ;Lndlscussfpg
ease8 fkon othsr jurlsdiatluns an this ame poiat stated as
fOllOV8 t

         "They pl62nlg 6tnw3ume that the cxwepme
    of+awh mimez*rlsIn plaue, with a right to the
    we or the lead ior the&r exWaatfcP1KIWI the
    Wrth vhlch XI&STWOW, \nrderth8 in5tl?umxtt,  of
    unlii3ltm.l
              durettaa, crreatefa
                                a f%eehoLd Interest
    3.nthe leud itself; sad the la*rt-nsmerd
                                           decision
    as olsrrrlyruleathat swh9.ntmstla      taxable
    88 realty8adrgalnst thepareaawho owns end
    lay enjoy it.




          nFlrett. Tbatlslnsrolsin ~1~0s m rrerl-
     ty, pad (LBauah m   rubjeot to owaorshlp,aeve>-
     attoe,and aaLe, as settled by the deufsions in
     Texae Co. v. Dau&erty 107 Tex. as, 176 5. w,
     717, L. R. A. 1917F, 9&Q, and Stephen8 Cwntg v.
     Ibid-KansasOil& &as Co., 113 Texas 160, 254
     9. W. 290, 29 A. L, R. 566.
HcnorsbleGeorge H. Sheppard, Page 4


     _.. *Seoolld.
          -_       That 8 sewwkmx   may^._
                                         be accom-
                                              _    -
    pusnea i3ymeans or a conveya.ncet0s tn8 nunorals
    or bg means of an exueptlon or reservaticsl.in a
    00nveryBp~e.as olearlg pointed out in the opin-
    ion of Chief Justiae Cureta% in Rumphrey%Mexiar
    co. v. f3amnmn,113 Tex. 256; 254, 9. W. 296, 29
    L. R. A. 607, and in the ewes there oited.
         "Birth. Real estrtele orbinarl1.g  taxed as
    a unit3 yet, whers there have been severazioes.by
    uonvepnae, exception,or reaervatlan,so that.
    me portion of the realty belaugs to one persan
    and other portions to others, eaah avner should
    pay taxes underproperasaessm6ixtogeinathlm
    Of the pQrti,ian.
                   owned by k&m. The iact that a
    p0dii0nmy ccPlsistOr mlaerals or 0r a prrre-
    tional interest therein m6tWs no diiffepsmcle,
                                                 8s
    outllJ3edin state v. Danxman (Tex. C&v. Am.1 134
    s. w. 195, aad Dotnina V. Tmzis 231 u. $-.-3j6,
     357, 3 S. Ct. 62, 58 L. Ed. 264.
          %.xth. The Taxes Constftutianand stat-
     utee leave no mom r- dcwht that til property
     or svtwy und is subjeat to taxation,and, 6a
     long 61)t3ua pr0p3tip Emma     or iati8    in
     place a~ f'raatlansof'same, the taxse should be
     asseeaed md aolleotedthereundw as on any
     other apethmor real eatate.
          "We amwer Cu,p3etion IIlo. 4 that it ia
     utteplg ianrater* what&w an lntepwt la
     mln~s'lnplaaebelaagbta     the e+rl@llallesror
     artobls ~81~; the fnt.tirtiiPtaxableas
     real pawpertg.
          We ecmfer to queatioo. lo. 5 that the in-
     terests of the lassox% OF cifthe&.??
                                        aselgas ln
     the mineral8 involved in the lersea set out in
     the aertifluateWe ta%NBle S+ Oreage QoIpltg,
     where the lauds are situated.
-   .




                  xt iS th% OpfniOa.Or this d8pS,Pat *wit M~QP
        the facts submittedthe mineraL intereat in tb.aChapman
        R8mh in Rueoes County was pPoperlg placed cm the tax rolls
        or Iliueees
                  County.
                                           Your8 very truly